DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed on 04/12/2022, is acknowledged.  
Applicant has previously elected without traverse the invention of Group I, claims 1-17 drawn to methods of inhibiting entry of viruses into cells by contacting said viruses with a composition comprising low molecular weight hydrophobic polymer(s), water and that are substantially free of surfactant.  
Claims 1-2, 8-14, 18-27 are pending in this action.  Claim 3 has been cancelled.  Claims 4-7, 15-17 have been cancelled previously.  Claims 1, 8, 12, 13 have been amended.  Claims 18-25 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-2, 8-14, 26-27 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application was filed on April 23, 2020.  

Information Disclosure Statement
The information disclosure statement, filed on 03/25/2022, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 (dependent on claim 1) recites the limitation “wherein said polymer is potassium acrylate copolymer” that is unclear.  To this point, it is noted that independent claim 1 discloses a presence of “at least one polymer”.  Therefore, it is unclear to which polymer said limitation refers.  Clarification is required.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-14, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Labib et al., US 2005/0244365 (hereinafter referred to as Labib), in view of Gunn et al., US 8,329,627 (cited in IDS; hereinafter referred to as Gunn) and Librizzi et al., US 8,025,902 (cited in IDS; hereinafter referred to as Librizzi), and Capone et al., US 2014/0234249 (cited in IDS; hereinafter referred to as Capone).
Labib teaches methods for the treatment, prevention, or decreasing the frequency of transmission of an enveloped virus (e.g., human immunodeficiency virus type 1, herpes simplex virus type 1, herpes simplex virus type 2, etc.) by administering to an infectable surface of a subject/human (e.g., topically) compositions comprising a therapeutically effective amount of acrylic-based oligomer/polymer/copolymer or pharmaceutically acceptable salt thereof in combination with a pharmaceutically acceptable carrier or diluent, wherein said compositions may optionally include additional therapeutic agents or other additives, e.g., surfactants (Abstract; Para. 0001, 0015, 0058-0078, 0103-0106, 0140, 0146 as applied to claims 1, 3, 11-14).  To this point, Labib teaches that one can use copolymers of acrylic acid with methyl or hydroxyethyl methacrylate, or methyl or ethyl acrylate (Para. 0085 as applied to claim 1).  Labib teaches that said compositions can be in form of gels, drops, sprays, and/or in a form suitable for administration by inhalation (Para. 0078, 0088, 0146, 015, 0154-0155 as applied to claim 1).
Labib teaches the use of (co)polymers having molecular weight of 500-2,000,000 (Para. 0084, 0086), and specifically teaches that the efficiency of the antiviral effect depends upon the molecular weight of the (co)polymer, e.g., lower molecular weight (co)polymers are more effective against human immunodeficiency virus type 1 (Para. 0029 as applied to claim 1).
Labib teaches that said oligomer/polymer/copolymer can be present in composition in an amount of 0.001-25 wt% (Para. 0143 as applied to claim 8), and said compositions may be formulated with aqueous phase, and/or may include glycerin/protic solvent (Para. 0149, 0150 as applied to claims 9, 10).  
Labib does not teach the compositions having a trans-epithelial permeability of greater than 6 (Claim 2), and also does not specifically teach the use of potassium acrylate copolymer (Claim 26), and/or the treatment of COVID (Claim 27).  
Gunn teaches low irritation compositions for skin treatment and comprising: (a) water; (b) a low molecular weight acrylic copolymer, and (c) other additives (Abstract; Claim 1).  To this point, Gunn teaches the use of copolymer comprising (meth)acrylic acid as a 1st monomer and C1-C9 alkyl (meth)acrylate as a 2nd monomer (Col. 6, Lns. 50-67).  Gunn specifically teaches the use of such low molecular weight acrylic copolymer as potassium acrylates copolymer (Col. 7, Lns. 59-60; Examples).  
Librizzi teaches low-irritation compositions for skin treatment, wherein said compositions comprise a low molecular weight acrylic copolymer and other additives (Abstract; Col. 2, Lns. 52-61).  Librizzi teaches the use of compositions that have a trans-epithelial permeability (TEP) value of greater than 4.5 (Col. 5, Lns. 7-31; Examples).  Librizzi teaches the use of copolymer comprising (meth)acrylic acid as a 1st monomer and alkyl (meth)acrylate as a 2nd monomer (Col. 7, Lns. 12-35; Examples). 
Capone teaches anti-viral compositions for skin treatment, wherein said compositions comprise a low molecular weight acrylic copolymer and other additives, e.g., at least 50% of protic solvent/glycerin, 97% of water, etc.(Claims 6, 7; Abstract; Para. 0010, 0022, 0052).  To this point, Capone specifically teaches the use in said compositions a low molecular weight linear acrylic copolymer derived from at least one 1st monomeric component selected from the group consisting of (meth)acrylic acid and at least one 2nd monomeric component selected from the group consisting of one or more C1 to C9 alkyl (meth)acrylates, e.g., potassium acrylate copolymer, and wherein the low molecular weight copolymer has a number average molecular weight of about 100,000 or less (Claims 11, 12; Para. 0027-0033, 0054).  Capone teaches that said polymers can be present in said compositions in an amount of 0.1-10 wt% (Claim 5; Para. 0035).  Capone also teaches that said compositions are substantially free of surfactant (Para. 0051).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use low molecular weight acrylic copolymers as taught by Gunn, Librizzi, Capone preparing compositions as taught by Labib.  One would do so with expectation of beneficial results, because the cited prior art teaches that compositions comprising said copolymer(s) do not cause high levels of irritation if applied to skin, and can be used for anti-viral treatment of wounds.  It also would have been obvious to try the compositions taught by cites prior art to inhibit entry of other enveloped viruses, e.g., as COVID, because the cited prior art teaches that compositions comprising said copolymers can be used for preparation of a medicament for treating/preventing/decreasing the spread or transmission of viral/bacterial/fungal infection.
Regarding the negative limitation “free of surfactant”, it is noted that one skilled in the art would understood that properties of a multi-component system (e.g., phase separation, micelles/aggregates formation, etc.) depends on compounds included, i.e., actives, additives and solvent.  The cited prior art teaches anti-viral compositions comprising compounds as instantly claimed that optionally may include surfactant and/or be substantially free of surfactant (e.g., Labib, Capone).  Therefore, it is the examiner’s position that the skilled artisan would have consulted said prior art teachings in arriving at the claimed formulation, i.e., in preparing anti-viral compositions that do not require a presence of surfactant.  
With regards to the concentrations instantly claimed (claims 9, 10), it is noted that differences in experimental parameters, such as concentration of compounds in a formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The cited prior art teaches compositions comprising claimed compounds.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2, 8-14, 26-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) copending Application No. 16/856,893; (2) copending Application No. 16,856,861; (3) copending Application No. 16/856,801; and copending Application No. 16/856766. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending application since the referenced copending applications and the instant application are claiming common subject matter, as follows:  A method of inhibiting entry of enveloped viruses into cells, the method comprising contacting area/skin/mucosal tissues infected with said virus with an anti-viral composition comprising at least one alkyl (meth)acrylate copolymer having number average molecular weight of 100,000 or less, in an amount effective to inhibit entry of viruses into cells.  
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments, filed on 04/12/2022, have been fully considered, but they are moot in view of amendments to the claims.  New arguments have been added to the rejections to address newly introduced amendments and to clarify the position of the examiner.  
Applicant is advised to clarify compositions that can be used in the claimed method and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance.  

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615